                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                           CIVIL ACTION NO.: 1:21-CV-00059

Rachel Howald,

                       Plaintiff,

                       vs.
                                                    DEFENDANT BEN LIPPEN SCHOOL’S
Ben Lippen School, an assumed business
                                                      MOTION TO TRANSFER VENUE
name for Columbia International University
(formerly known as Columbia Bible
College), and Pamela Kaye Herrington,

                       Defendants.


       Defendant Ben Lippen School, which operates as a ministry and institution of Columbia

International University (“CIU”) (collectively “Defendant BLS”), by and through its undersigned

counsel, hereby moves this Honorable Court to transfer venue of this action to the United States

District Court for the District of South Carolina, Columbia Division pursuant to 28 U.S.C. §

1404(a), as the convenience of the parties and witnesses and the interest of justice support a transfer

of this matter to the United States District Court for the District of South Carolina, Columbia

Division. For these reasons and those fully outlined in the contemporaneously filed Memorandum

in Support of Defendant BLS’ Motion to Transfer and attached Affidavit, Defendant BLS

respectfully requests that the Court transfer venue of this action to the United States District Court

for the District of South Carolina, Columbia Division.

       To the extent the Court determines this is a non-dispositive motion, Defendant BLS

conferred with Plaintiff, pursuant to Local Civil Rule 7.1(b), and Plaintiff does not consent to

Defendant BLS’ Motion to Transfer.




       Case 1:21-cv-00059-MR-WCM Document 17 Filed 03/31/21 Page 1 of 3
                                  TURNER PADGET GRAHAM & LANEY, PA

                                  s/Hannah D. Stetson
                                  Hannah D. Stetson (N.C. Bar # 44826)
                                  hstetson@turnerpadget.com
                                  Turner Padget Graham & Laney P.A.
                                  Post Office Box 1473
                                  Columbia, South Carolina 29202
                                  Phone: 803-254-2200
                                  Fax: 803-400-1515

March 31, 2021                    ATTORNEYS FOR DEFENDANT BLS




     Case 1:21-cv-00059-MR-WCM Document 17 Filed 03/31/21 Page 2 of 3
                                CERTIFICATE OF SERVICE

        THE UNDERSIGNED HEREBY CERTIFIES that, on March 31, 2021, the undersigned
filed the foregoing MOTION TO TRANSFER VENUE in the above-referenced matter and it
was filed electronically with the clerk of court using the CM/ECF system with notice of case
activity to be generated and sent electronically by the clerk of court to the following parties
registered to receive such service:

                                Jonathan S. Shbeeb, Esquire
                                  John B. Riordan, Esquire
                                 Fidelity Law Group, PLLC
                           8511 Davis Lake Parkway, Suite C6-138
                                    Charlotte, NC 28269
                                 Telephone: 704-285-8111

                                 Basyle Tchividjian, Esquire
                                    Landis Graham French
                                 145 E. Rich Avenue, Suite C
                                      Deland, FL 32724
                                  Telephone: 386-734-3451
                                   Appearing Pro Hac Vice

                                    Peter Janci, Esquire
                                      Crewjanci, LLP
                             1200 NW Naito Parkway, Suite 500,
                                  Portland, Oregon 97209
                                  Appearing Pro Hac Vice

       and served the same to the Defendant Pamela Kaye Herrington, by placing a copy in the
United States Mail, with due and proper postage affixed thereto as addressed below:

                                  Pamela Kaye Herrington
                                   c/o Bill Trosch, Esquire
                                  Michael S. Todd, Esquire
                               Conrad Trosch & Kemmy, PA
                             301 S. McDowell Street, Suite 1001
                                    Charlotte, NC 28204

                                           s/Hannah D. Stetson
                                           Hannah D. Stetson, NC Bar No. 44826
                                           Turner Padget Graham & Laney P.A.
                                           Post Office Box 1473
                                           Columbia, South Carolina 29202
                                           (803) 254-2200 (Telephone)
                                           hstetson@turnerpadget.com
March 31, 2021                             ATTORNEYS FOR DEFENDANT BLS




      Case 1:21-cv-00059-MR-WCM Document 17 Filed 03/31/21 Page 3 of 3
